20-01010-jlg   Doc 13-8   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 8
                                    Pg 1 of 7



                                 EXHIBIT 8
         20-01010-jlg Doc
       19-13895-jlg    Doc  13-8 Filed
                          205-12 Filed 06/25/20
                                       12/16/19 Entered
                                                Entered 06/25/20
                                                        12/16/19 23:33:41
                                                                 21:13:00 Exhibit
                                                                             Exhibit 812
Orly Genger v.      D. Genger Fiduciary Action Pg  2 of 7 excerpt (8/9/16)
                                               transcript           Pg 2 of 7
Dalia Gengero et al                                                              August 9,2016
                                                               Page 805                                                                 Page 807
 1
 2   SUPREME COI'RT      OF THE STATE OF NEW YORK                          1                       Proceedings
 3   :9gII_9I_y1_1911_:_:ryri_T:ry_ :_:313             _?! _ _ __*         2    relevant because what your Honor heard yesterday, the
   ORLY GENGER, in her individual              capacity and
 4 on behalf of the OrIy Genger 1993 Trust (both                           3    position that TPR takes is that Dalia Genger made loans to
   in its individual capacitv and on behalf of                              4   TPR and, therefore, monies that came out of the entity were
 5 DEK Litnited Partnership),-
 6                                                  Pt"t"ttil&"*            5   just repayments of loans. So if that was corect, the tax
 7                -against-
                                                                    No.
                                                             to97 49 /oe
                                                                            6   returns would have to reflect that there were loans due and

 8   DATIA GENGER, SAGI GENGER, D&K GP LLC, ANd
                                                                            ?   payments on those notes. If the tax returns don't reflect

 9
     IPR   INVEISTMENT ASSOCIATES,   INC.,              NON ,tIrRY TRIAL    e   those facts, then that would resolve that issue.
10
                                                    Defendants.
                                                 ------------x
                                                                            9         If Mr. Meister wants to stipulate --
11
                                                    August 9, 2076
                                                    50 Centre Street
                                                                           10           THE COIjRT: How is that issue       relevant? Tell me
                                                 New York, NY 10007        11   why that issue is relevant to anything I have to decide.
L2   Before:
                                                                           L2           MR. HERSCHMANN:              Becausetheissueisthis,yow
13          HON. rRA GAI\CMERIIAII, Judicial     Hearing Officer.
                                                                           13   Honor: The issue of damages relates to what was the value
L4   A p p e a r a n c e s:                                                L4      of the TPR shares that were taken.
15          KASOIIITZ, BENSON, TORRES, & FRIEDT!hriI, LLP
            Attornevs for Plaintiff                                        1s           THE COURT:Yes.
16                1533 Broadway
                  New Yorkr New York 10019                                 16           MR. HERSCHMANN: onthetaxretumsofTPR,it
t7          BY: ERIC D. HERSCH!{ANN, ESQ., and                             t7   reflects that there is $14.5 million worth of value outside
                  MICHAEL PAUL BO!{EN, ESQ.
18                                                                         18   of TRI. The defendants have now produced documents that
            KELLEY, DRYE & WARREN, LLP
19          Attorneys fo! Defendants SAGI GENGER and
            TPR INVESTMENT ASSOCIATES
                                                                           19   say: "Wait    a minute, monies that were going to Dalia
20                101 Park Avenue
                  New York, New York 10178
                                                                           20   Genger, including to the Double-Gen Trust in the Cook
2L          BY:   JOHN   G. DELLAPORTAS, ESQ.                              2L   Islands, are part of some legitimate transaction." We're
22          PEDOVTTTZ   & MEISTER, LLP
            ALtornevs for Defendant DALIA GENGER
                                                                           22   entitled to know, since they claim the value of TPR has
23               5?0 Lexi.ngton Avenue, 18th Floor                         23   shrunken, and the money went to these two individuals
                 New York,-New York LOOZZ
24          BY: ROBERT A. MEISIER, ESQ.                                    24   amongst others, is it part of a legitimate transaction or
25                                     Reported By:                        25   not. If they have a document -- and our position is very
                                       ,fohn Phelps, and                   26   simple. They have created, as Judge Scheindlin found and
26                                    William L. Kutsch

                                                               Page 806                                                                 Page 808

 1                        Proceedings                                      1                       Proceedings
 2             THE COURT: Good moming.                                     2    Judge Jaffe found wholesale fraudulent and fake documents --
 3             Do we have Mr. Wachtel here?                                3            MR. DELLAPORTAS: That's not true.
 4             MR.HERSCHMANN:YourHonor,iflcouldaddress                      4           MR. HERSCHMANN: I'll pull up the decision so you
 s     actually a couple of quick things first?                             5   can look at the rulings about Sagi Genger and Mr. Pames.
 5          We had issued a trial subpoena to Dalia Genger.                 6           But in light of those determinations they can't
 z     Mr. Meister --                                                       ?   hide behind: "Oh, money that went on paper between Dalia
 8          THE COURTI I thought we arranged to have her here.              8   Genger and Sagi Genger, and TPR, and Double-Gen, and the
 9           MR.HERSCHMANN:I'mwaitingfordocuments. Mr.                      g   Cook Islands, and Lichtenstein, and everywhere, is
10    Meister has provided us with some documents but that's not           10   legitimate," if it turns out that their tax returns don't
11    what we called for in the subpoena. We asked that he                 11   reflect that. If she made a legitimate loan to TPR, it
t2     provide the rest of the documents to us.                            t2   would have to be reflected. It would have to have an
13           THE COURT: What other documents are we talking                13   interest payment. If he wants to stipulate --
t4     about?                                                              L4          THE COURT: Not necessarily. It could be an
15             MR. MEISTER:           YourHonor,theotherdocumentsthey      15   interest-free loan.
16    have subpoenaed, which Dalia Genger has, are two personal            16           MR. HERSCHMANN:             It's not an interest-free loan
L7     tax returns from 2013.                                              L7   according to the documents, and it's a security interest.
18          THE COURT:What years?                                          18   It would have to be at least itemized on the retums. The
1e          MR. MEISTER: 2012 and'13.                                      19   notes say it has an interest bearing on it. They claim that
20          THE COURT: Why is that relevant?                               20   she needed   liquidity. We have an affidavit from   a   few days
2r          MR. MEISTER: We obviously object.                              2!   ago which says:   "I sold the shares back to get liquidity
22          THE COURT: I'm going to find out.                              22   not illiquidity. It's the opposite, to get liquidity." If
23          MR. HERSCHMANN: YourHonor, firstof all, the                    23   that is true, versus she is helping her son hide assets,
24     subpoena calls for documents.                                       24   then we are entitled to see the returns.
2s          THE COURT: Let's talk about the tax returns.                   25          THE COURT: I'm not sure how that in any way
26          MR. HERSCHMANN: The tax returns are directly                   26   reflects on the value ofthe shares.


N'lin-U-Scripf@                                                   (646\ 386-3434                                         (1) Pages 805 - 808
          20-01010-jlg Doc
        19-13895-jlg    Doc  13-8 Filed
                           205-12  Filed 06/25/20
                                         12/16/19 Entered
                                                      Entered 06/25/20
                                                              12/16/19 23:33:41
                                                                        21:13:00 Exhibit
                                                                                  Exhibit 812
Orly Genger v.                               Pg  3 of 7
                  D. Genger Fiduciary Action transcript excerpt (8/9/16) Pg 3 of 7
Dalia Genger, et al                                                                   August 9,2016
                                                          Page 857                                                                Page 859

  1           D. Genger - by Plaintiff - Direct/Herschmann             1        D. Genger - by Plaintiff - Direct/Herschmann
  z  lawyers?                                                          2   Q    Okay.   Well, did you discuss with your son how you
  3    A Are      you making a statement?                              3 ended   up  with  a bank account in Lichtenstein?
  4    Q I'm asking if you did it.                                     4   A    I just  said I didn't know, so how could I have
  s           THE COURT: Don't intemrpt the answer.                    s discussed it with him, the account in Lichtenstein?
  6           What's the answer?                                       6   Q Have you heard of something called Double-Gen?
  7    A I didn't give any direction to TPR to pay for whatever        ?   A Yes. Actually now that you raised this, I was not
  8  you're saying that I did. I didn't do that.                      8 aware of that even though I did find a document that I signed.
  9    Q Would it be applopriate under any circumstance that you 9 Now I know what it is. It's a trust Double-Gen for Genger
10 can think of where TPR should be paying for your matrimonial 10 trust. It's a trust.
11 attorneys?                                                        11 a When and how did you find out that you had this
t2            MR. DELLAPORTAS:Objection.                             L2 document?
13            THE COURT: Sustained. Sustained.                       13 A You raised this name. I didn't know what it was. So I
t4 a Well, Miss Genger, do you think you could take the t4 asked my son what is it.
1 5 rnoney out of TPR even though your daughter is a shareholder, no 15      a  Did he give you a docurnent about it?
16 matter what?                                                      15      A  He told me what it is; okay?
t7            MR. DELLAPORTAS: Objection.                            L7      a  Go ahead. I'm sorry.
18            THE COURT: Sustained.                                  18      A  It's a trust that Sagi established for himself and
19 a Miss Genger, if money was paid out of TPR, who would 19 Elana, his wife. I don't remernber what year it was.
2 0 have signed the authority to transfer the money out; you or your 20        Then when I received -- I received $3 million for
2L son, Sagi Genger?                                                 21 prepayrnent of the note from Sagi, I wanted to put the money in a
22              MR. DELLAPORTAS: Objection.                           22 trust. Since the Double-Gen Trust existed already, this is
23              THE COURT: Ovemrled,                                  23 where the money was deposited. So at a certain tirne it was Sagi
24              I assume the son would sign it.                       24 andElana's money, which I don't know how much was there, and my
25              Let's move on.                                        25 money.
26             We don't need the witness's testimony for that. He    26 a          Miss Genger, the document, is that one of those

                                                          Page 858                                                                Page 860

 1        D. Genger - by Plaintiff - DirectA{erschmann                 1           D. Genger - by Plaintiff - Direct/Herschmann
 2 was the president.                                                  2   documents in which your son signed your name because he had the
 3          Let's move on.                                            s authority to do so?
 4          MR.HERSCHMANN:Shewasthevicepresident.                     4 A I don't know what document.
 s          THE COURT: He was the chief officer.                      s Q You just mentioned you just saw --
 6 Q     Mrs. Genger, you never signed any checks or authorized       6 ANo.
 7 any wires from TPR to your matrimonial attorneys; right?           ? Q -- a Double-Gen document.
 8 A I assume not, but I don't think so.                              8 A There was one document that I signed conceming this
 9          THE COURT: That's the answer. "I assume not."             9 trust, that I'm depositing the money.
10 a Did you ever tell your son that he should take money            10 a Where is that document?
11    that belonged to TPR and use it for your personal expenses?    11 A I don't have it in rny pocket here.
L2 A          Of course I didn't do that.                            !2 a lt's not a document you have ever produced anywhere;
13 a         Now, why do you have bank accounts in Lichtenstein?     13    right? Is that one of the documents you gave Mr. Meister? Can
L4             MR. MEISTER: Objection.                               t4 you answer that question?
1s             THE COURT: I'11allow it.                              15 A Ask my lawyer. I do not produce everything. I have
16 A          Why?                                                   16    nothing to do with the production of docurnents. I don't produce
Li             THE COURT: Didn't we cover that before?               17    documents. The lawyers produce it. They rnake it, they produce
18              MR.HERSCHMANN:rhisisnewtestimony.Notwhen             18    it, they give it to whoever needs it. Don't ask me about these
19 she was on the stand. This came afterwards.            1e kind of things.
20         THE COURT: Go ahead.                           20 a You just signed and filed an affidavit in court last
2L A Well, first of all, I didn't know that I have a bank 21 week before Judge Jaffe. Did you read it really carefully?
22 account in Lichtenstein. I didn't know.                22 A I read the document.
23 a When did you first find out?                         23 a Did you understand all the words that were in it?
24         MR. MEISTER: Objection.                        24 A Iassumethatldid.
2s         THE COURT: Ovemrled.                           2s a What does "adroit" mean?
26 A Now.                                                 26 A I'm sorry?

i\lin-lJ-Se riptG-r                                         (646) 386-3434                                           (14) Pages 857 - 860
                 20-01010-jlg Doc
               19-13895-jlg    Doc  13-8 Filed
                                  205-12  Filed 06/25/20
                                                12/16/19 Entered
                                                             Entered 06/25/20
                                                                     12/16/19 23:33:41
                                                                               21:13:00 Exhibit
                                                                                         Exhibit 812
Orly Genger v.                                      Pg  4 of 7
                         D. Genger Fiduciary Action transcript excerpt (8/9/16) Pg 4 of 7
Dalia Genger, et al                                                                          August 9,2016
                                                                    Page 861                                                                   Page 863

        1             D. Genger - by Plaintiff - Direct/Herschmann                   1           D. Genger - by Plaintiff - Direct/Herschmann
        2 Q           What does "adroit", A-D-R-O-I-T, mean?                         2            THE WITNESS: t don't know when. It was 2008 or'
        3              MR. DELLAPORTAS: Objection, your Honor.                       3      '7, something like that.
        4              THE COURT:Ovemrled.                                           4     Q    So in 2008, whenever he got the original money from the
        5 A           Read me the sentence.                                          s   Trurnps?
        6   THE COURT: Do you know what the dcfinition is of 6 A So he had money. He said: "Let rne prepay the $5
  z that word?                                                 z million note that I owe you."
  I         THE WITNESS: The definition, I do not, no.         s Q And so we're clear, it's your story that the transfer
  9 Q So if someone put it in youl affidavit, they never even 9 of the note that was contemplated was based on that August l,
10 explained to you what the word meant; right?               10 2008 document that you signed?
11          MR. DELLAPORTAS: Objection, your Honor. 11                      MR. DELLAPORTAS:Objection.
L2          THE COURT:Please. Sustained.                      L2 A I don't understand the question.
13 A English is not --                                        13 a We'll pull out Defendant's D for a minute and we will
L4          THE COURT: Please, Let's rnove on.                14 cover it. But, did you ever have money maintained by someone
15 a Miss Genger, what $3 million note are you talking about ls named David Parnes on your behalfl
1 5 that your son you said just prepaid?                      16 A You're askirlg me something. I don't know the answer to
L7          MR. DELLAPORTAS: Objection. Misstates -- L7 that. Let rne tell you in general.
18          MR. MEISTER: Objection.                           18            THE COURT: Thafs the answer. She has answered
le A I didn't say $3 million note.                            19 the question.
20          THE COURT: Just a moment.                         20 A I don't handle any financing. My son is in charge. I
2L          MR. HERSCHMANN: I'msorry. Letmewithdrarvitand 2 1 put him in charge of rny business affairs, rny money, and I am not
22 see ifl can clarify it.                                    22 intervening in anything that he's doing because l trust him. He
23 a Are you telling us that --                               23 invest for me. That's all.
24          THE COURT:      The question is withdrawn.   The  24     a You don't know where he put your money or with whorn;
25 question to which there was an objection is withdrawn?     2s  right?
26          MR. HERSCHMANN: Correct, your Honor. 26 A In general, I don't. I tnean, just yesterday I

                                                                    Page 862                                                                   Page 864

        1        D. Genger - by Plaintiff - Direct/Herschmann                        1        D. Genger - by Plaintiff - Direct/Helschmann
        2 Q Are you telling us that your son, Sagi Genger, prepaid                   2 understood that there is this Double-Gen Trust. I didn't even
        3 $3 million related to your sale of the TPR shares, and he                  3   remember there was a document like that that I did sign because
        E   deposited that money in Lichtenstein; is that right?                     a I saw there was a document that I signed.
        5    A I don't know where he deposited it. I know that he                    5 Q Have you ever been to Australia?
        e   deposited it in the trust. Where the trust is, actually I                6 ANo.
        7 recall that, because -- I didn't know anything about this trust.           ?     Q    Do you have any idea why there would be a bank account
        8 I just knew I have money in a trust. I didn't know where it             I associated with the trust that you have in Australia?
        9   was. Actually, when I talk to Sagi yesterday about the trust, I       9 A I have no idea.
10          think he said that he didn't rernernber that actually it wasn't in   10          THE COURT: That's the answer.
11          Lichtenstein. I don't want to get involved in this, but I think      11 A Ijusttoldyou,Ihavenoknowledgeoffinancingor
!2          it was in -- again, in the Cook Islands ol Cooks [sic] Island.       12      where the money is going or coming. I know that I need money
13 a                I didn't hear what you said.                                 13 for living, and I'm getting it every month. That's all. More
t4 A                I think he made a misstatement. It was not a                 14 than that, I don't know. And if you have question, ask Sagi
15          Lichtenstein -- I don't know. I know it was in the trust.            15 because he knows better than I do.
16 Where the trust was --                                                        16 a Miss Genger, I'm going to hand you what is in evidence
L7        THE COURT: One at a time. Please.                                      17 as Defendant's D.
18   A I don't know where the trust is.                                          18 A Okay.
19   a Mrs. Genger, is $3 rnillion a lot of money to you?                        19 a So we're clear, when you signed Defendant's D, did you
20   A Yes. Ofcourse.                                                            20 carefully review it?
2t   a I want you to focus on this. When did your son                            2L A This is when I restructured - I think this is when we
22 supposedly pay you this $3 rnillion?                                          22      restructured the sale of my TPR shares to TPR, reassigned it to
23 A When he got --                                                              23 Sagi. Sagi instead of TPR. Sagi.
24                       THE COURT:What year?                                    24 a You tmderstand that your son has sworn under oath that
2s A                 When he got money from the Trumps                           25      this docurnent is so confusing, he would need lawyers to
26                       THE COURT:What year?                                    2   5   deconstruct it to understand it. Has he ever told you that?


X   I   irr- [ r-Scripf iti,                                          (646) 386-3434                                               (15) Pages 861 - 864
           20-01010-jlg Doc
         19-13895-jlg       Doc 13-8 Filed
                              205-12   Filed 06/25/20
                                             12/16/19 Entered
                                                          Entered 06/25/20
                                                                  12/16/19 23:33:41
                                                                            21:13:00 Exhibit
                                                                                      Exhibit 812
Orly Genger v.                                   Pg  5 of 7
                      D. Genger Fiduciary Action transcript excerpt (8/9/16) Pg 5 of 7
Dalia   Genger, et al                                                                     August 9,2016
                                                           Page 869                                                                Page 871

 1        D. Genger - by Plaintiff - Direct/Herschmann                    1          D. Genger - by Plaintiff - Direct/Herschmann
 2          MR. MEISTER: Objection.                                       2           MR. MEISTER: Objection.
 3          THE COURT: Ovemrled.                                          3     A    To my account,I guess it was wired.
 4 A Idon'tknow.                                                          4           THE COURT: The objection is ovemrled.
 s Q Well, what would be the reason --                                    5             Go ahead.
 6          THE COURT: The answer is "I don't know."                      6     A Either it was wired to me, but I don't know fi'om whom,
 ? Q What would be the reason that David Parnes would be                  7 but obviously otherwise I wouldn't be able to sustain myself
 8 transferring to you a total of $861,535?                               I   financially.
 e          MR. MEISTER: Objection.                                       9     a    I'm just trying to understand, how did you get money?
10          THE COURT: Ovemrled.                                         10            THE COURT: She said it was wired.
11          Assume that occurred, do you know why?                       11           MR. HERSCHMANN: I understand that.
!2 A I was very happy to receive any money from anyone, so               L2     a    Did you say to Sagi: "Sagi, I need money"?
13 why should I ask why?                                                 13     A    Yes.
3.4             THE COURT:        Do you know why Mr. Pames sent you     L4     a    And then the money showed up in your account; right?
1s       that money?                                                     15     A    Yes.
16              THE WITNESS: I don't know.                               16     a    And you don't know if that was your personal money or
!1              THE COURT: "I don't know" is the answer.                 17   some other person that Sagi had put sornewhere. As long as you
18      a    How rnuch lnoney are you aware of that Double-Gen ever      1g   got the money, you were happy; right?
19 sent you?                                                     te         MR. MEISTER: Objection.
20 A I\n not aware of any money sending frorn Double-Gen to 20              THE COURT: Sustained.
2t me. I'm not aware if it came from Double-Gen or from David 2L a Miss Genger, do you know what the source of the money
22 Parnes or from Sagi Genger or from TPR. I don't know. I don't 22 was that was coming to you?
23 know anything.                                                23 A No.
24           THE COURT: That's the answer.                       24 a Since 1993, has any money been paid from the Orly
25 a So, you personally never transferred any money to 25 Genger trust to Orly Genger?
2G Double-Gen;right?                                                     26 A        Not that I know of. Not that I know of. That's an

                                                           Page 870                                                                Page 872

 1        D. Genger - by Plaintiff - DirectAlerschmann       1         D. Genger - by Plaintiff - Direct/Herschmann
 2 A Idon'tremember.                                         2 answer.
 3 Q Mrs. Genger --                                          3   a When you rnade any type of transaction between yourself
 4 A I don't remember how it was done. I don't remember 4 and Sagi Genger, or Sagi Genger on behalf of TPR, did you ever
 s technically how it was done.                              5 negotiate those terms or did you just trust Sagi?
 6 Q Mrs. Genger, you just told us a few minutes ago you 6 A I trust Sagi.
 z just heard of Double-Gen now; right? Correct?             7   a Did Sagi ever tell you why right after he signed the
 I A Yes. The name. Yes.                                     8 deal with the Trumps he sent the money out of the country?
 9 Q Did you arrange to transfer any of your own money from 9 A Can you repeat the question?
10 the United States to Double-Gen? It's a yes or no.       10            THE COURT: Did he ever -- he received in August of
11 A Any financial arrangements are made by my son. That's  11   2008  -- wait for the question -- he received $26.7 million.
12 the answer. I told you in the beginning all questions that !2                        THE WITNESS: Yes.
13 pertain to financial actions, you should ask my son, don't ask 13                    THE COURT: Thut *on"y *as immediately sent out of
14 me because I don't know anything about it.                     t4             the country. Did he tell you why he did that?
15 a Ifyour son said to you, "I need you to sign documents               15             THE WITNESS: I didn't know that he irnmediately
16 related to movements of money or loans," you signed them; right?      16      sent it out.
L7            MR. MEISTER: Objection.                                    L7             THE COURT: Let's assume he did. Did he tell you
1s            THE COURT: Ovemrled.                                       18      why he did that?
19 A What is the question?                                               le             THE WITNESS:No.
20 a Ifyour son asked you to sign documents regarding                    20             THE COURT: Next question.
2t rnovements of money or loans, you signed them; right?                 2L a        Did your son ever tell you that he's keeping money
22 A If he asked me, I usually trust that it's the right                 22 outside of the United States so Orly won't be able to collect on
23 thing to do.                                                          23 anyjudgments?
24 a         Can I ask you a question? How did you get rnoney out   of   24 A        For sure he didn't tell me that because --
zs either a trust that David Parnes had as an escrow agent or 25                      THE COURT: Did he ever say that to you?
26 Double-Gen? How would you actually get money? 26                                   THE WITNESS:No.


i\lin-U-Se riptQi;                                           (646) 386-3434                                            (17) Pages 869 - 872
                    20-01010-jlg Doc
                  19-13895-jlg    Doc  13-8 Filed
                                     205-12 Filed 06/25/20
                                                  12/16/19 Entered
                                                           Entered 06/25/20
                                                                   12/16/19 23:33:41
                                                                            21:13:00 Exhibit
                                                                                        Exhibit 812
Orly Genger v,      D. Genger Fiduciary Action Pg  6 of 7 excerpt (8/9/16)
                                               transcript                      Pg 6 of 7
Dalia Genger, et al                                                                         August 9,2016
                                                                              Page 877                                                               Page 879

     1        D. Genger - by Plaintiff - Direct/Herschmann                                  1             Ms. D, Genger - Direct/Mr. Herschmann
     2 A I think it's a good idea to put it there. You                                      2   got assets froln the divorce and you put money into an IRA?
     s basically defer tax payrnents.                                                       3     A    Yes.
     4 Q And you said it was only $44,000; right?                                           4     a    Do you recall who suggested that you put money into the
     s A I think that was the amount.                                                       5   IRA?
     6 Q Well, it wasn't $500,000; right?                                                   6             MR. MEISTER: Objection.
     7 A Right. I think that is what it was. That's as far as                               7             MR. DELLAPORTAS: Asked and answered.
     8 I remember. I gave the document, and that's what I saw.                              8     A    I don't rcmember when you asked me, I cannot remernber.
     e Q And when did you decide to set up this IRA?                                        9     a    Let me show you what's been marked as Exhibit 16?
    10          MR. MEISTER: Objection.                                                    10     A    Okay.
    11 A I don't know. What kind of question, when? I don't                                11     a    Why don't you take a look. Can you just read for us
    t2 remember. It was years ago.                                                         t2   into the record, please, the date at the top and the total
    13 a Well, at the time of your divorre in2004? Because you                             13   dollar amount that's shown?
    ra just told us --                                                                     14     A Okay. The date is December 9, 2008. Okay. We have
    15 A Yes. After I got divorced, I put some -- I don't                                  15 sent funds in the arnount of $700,321 and sotne cents to Bristol
    16    rernember what it was, but I put some money in          IRA. I mean,      what   16 Ivory, LLC Citibank and --
    t7 is the problern?                                                                    L7            MR. HERSCHMANN: B-R-t-s-r-o-L Ivory, LLC.
    18          (Continued on next page.)                                                  18     A   Bristol Ivory, LLC Citibank and 11 I Wall Street New
19                                                                                         19 York, for purchase of Bristol lvory, LLC.
20                                                                                         20      a   Thank you. Can I have that back, please?
2L                                                                                         2L      A   Yes.
22                                                                                         22      a   Now, what is Bristol Ivory, LLC?
23                                                                                         23      A   It's LLC.
24                                                                                         24      a   I know it's an LLC. What is the entity, did you form
25                                                                                         25   it?
26                                                                                         26      A   I'm getting back to what I told you before.

                                                                              Page 878                                                               Page 880

     1           Ms. D. Genger - Direct,Mr. Herschmann                                      1              Ms. D. Genger - Direct/Mr. Herschmann
     2     DIRECT EXAMINATION                                                               2     a    If you answer the questions we can get through this.
     3     BY MR. HERSCHMANN: (Continued)                                                   3     A    I told you all the questions that have to do with
     4           Q         Ms. Genger, do you remember the name of the IRA entity,          4 financing. You have to ask Sagi because really, he rnanaged my
     s     in which you supposedly put this $44,000?                                        5                 I don't have knowledge of memories about
                                                                                                assets, okay, and
     6             MR. MEISTER: Objection.                                                  6 whatever, wherever my asset werefirst or invested. So if you
     7             THE COURT: Ovemrled.                                                     7   want to know, ask Sagi. I don't know.
     8           A         The narne of the IRA? At the moment, I don't rernember.          8     a    Does Sagi Genger have control over all of your money?
     9     You have the documents so why are you asking me?                                 9     A    He doesn't have control. He's managing my money.
1O                              MR. HERSCHMANN:           Ms.Gcrger,bccausct'mallorvcdto   10     a    When you want money, all you do is say to Sagi -
11 probe your memory before I show you documents.                                          11     A    Yes, exactly. We established this already.
12 A I said I don't remember. You have the answer over                                     t2     a    I have to finish, if you don't mind. When you want
13         there so why are you asking me?                                                 13   money, no matter how much it is, do you call up Sagi and say
14               a         So Ms. Genger, whatever is in the documents your lawyer         t4 give me how much money, right?
rsjust provided to us, you believe to be accurate, right?                                  15 A I called him and if he can provide me with whatever I'm
16 A That's what I got from the IRA, so that's what I'm                                    16 asking, he's giving me the money.
17        giving you. You think the IRA is cheating lne or cheating you?                   17 a Now have you asked Sagi to provide you with more than a
18 a              I'm trying to figure out how does someone who is                         18   million dollars between February of 2013, through February
19        unemployed ends up with an IRA, that's all I'm asking you?                       1e   of2015?
20                              MR. MEISTER: Objection.                                    20            MR. MEISTER:Objection,
2L                              MR. DELLAPORTAS: Asked and answered.                       2!            THE COURT: Ovemrled.
22                              THE COURT: Ovemrled.                                       22 A        I don't remember that. I asked for a rnillion dollars.
23 A What do you mean? Anyone can get an IRA bccausc I have                                23 I don't remember      this.
24 assets I was not working, I got assets from the divorce. So                             24 a        Ms. Genger --
2s what this has to do with employment.                                                    2s A        I don't remember. What can I tell you?
26 a So Mrs. Genger, I just want to understand you said you                                26 a        I'm just trying to probe. Does your son, did he manage



l   I i rt- {
                j-.€ic   ri pf itt-,                                            (646) 386-3434                                          (19) Pages 877 - 880
            20-01010-jlg Doc
          19-13895-jlg       Doc 13-8 Filed
                               205-12   Filed 06/25/20
                                              12/16/19 Entered
                                                           Entered 06/25/20
                                                                   12/16/19 23:33:41
                                                                             21:13:00 Exhibit
                                                                                       Exhibit 812
Orly Genger v.                                    Pg  7 of 7
                       D. Genger Fiduciary Action transcript excerpt (8/9/16) Pg 7 of 7
Dalia    Genger, et al                                                                     August 9,2016
                                                               Page 901                                                               Page 903

    1           D. Genger - by Plaintiff - Direct/Herschmann                1       D. Genger - by Plaintiff - Direct/Herschmann
    2 TS           (Continued from preceding page.)                         z from?
    3 Q        Mrs. Genger, did you receive -- I'm sorry. Withdrawn.        3         THE COURT: Sustained.
    a          Do you have an account in Nevis?                             a Q Miss Genger --
    5 A        You have to ask Sagi if I have an account there because      5 A You keep asking me these type of question. It's a
    6   I told you already that I don't manage my money, that Sagi does.    6 waste of time.
    7   Ifyou have any questions ofthis kind, you better ask my son.        7         THE COURT: There is no question pending.
 8 Q                                                      I     Q Mrs. Genger, were you lending money to your children at
                 Mrs. Genger, have you heard of Bat Paroh? Have you
 9 ever heard ofthat?                                     9 some point, to Sagi or Elana Genger?
10 A I remember that there was money sent because it was 10 A Idon'tremember.
11 unusual name. That's why I remember.                  11 a By the way, have you read any ofyour daughter's
L2 a What does Bat Paroh mean?                           L2 deposition testimony?
13 A What do you mean?                                   13 A Idon'tremember.
L4 a Is Bat Paroh the Hebrew language?                   1rt a Well, do you rernember ever reading any of her pleadings
ls A What it has to do --                                1s that she put into the various litigations?
16 a Mrs. Genger --                                      16 A Concerning what? I know in general, but she was --
L7         THE COURT: No, no. Mrs. Genger --             17 let's put it this way; okay? So it will be more simple; okay?
18 A You want me to translate from Hebrew to English? 18 As you know, when we started, we siarted the trust and
1e         THE COURT:Yes.                                19 all the litigation, we had a young girl that was supported by
20        A Bat Paroh in English mealls the daughter of pharaoh, or        20   her father; okay? And basically, as you probably noticed, she
21      Pharaoh's daughter, so it's fun. Whether you want to call like     21   did not have much understanding of legal matters, of financial
22      AG-L, AG-2, AG Real Estate 2, AG Real Estate 4, it's more fun to   22   matters, and her father was helping her out to make decisions;
23      have some livelihood in the name.                                  23   okay?
24                THE COURT: lf I rnay, what is the translation?           24         So -- and when you said like we had before exarnple that
2s                THE WITNESS: Pharaoh's daughter.                         25   your Honor corrected rny lawyer, or Sagi's lawyer, that Orly
26                THE COURT:Pharaoh's daughter.                            26   said, and you said no, it's "a lawyer said"; okay? So sometimes


                                                               Page 902                                                               Page 904

    1         D. Genger - by Plaintiff - DirectAlerschmann        1          D. Genger - by Plaintiff - Direct/Herschmann
    2           Next question.                                    2 things are being written where, by the name of the client, that
    3 Q Now, what would be the reason that you would be 3 are not exactly what the client is thinking or is the result of
    4 receiving $200,000 from a Bat Paroh LLC, a Nevis limited a whatever is written there. It's not familiar.
    s liability company?                                          5        What I'rn saying is basically lawyers are doing the job,
    6 A All this is repeated, you are repeating the same kind 5 and her father was the decision-maker. She trusted him like I
    7 of questions, and I told you already, if you ask me another ? trust nry son. And that's the story. That's what we're talking
    8
   question like that, it will be the same answer. I have no idea.          8 about, about two people who are not familiar with all the law,
    9
   I don't know. Please refer these questions to my son; okay? I            9 our language, and rny son helps me financially to make decisions,
10 do not know. That's the answer.                                         10 and her father, my ex-husband, is helping Orly to make
11 a Is Bat Paroh related in any way to your son, Sagi                     11 decisions, and maybe not now because now obviously she is a
L2 Genger?                                                                 L2 francee, and you are helping her. So this is the real world
13 A I do not know.                                                        13 where we are living.
L4 a Well, are you telling us you got $200,000 transferred                 L4 a Mrs. Genger, when was the last tirne you sat down and
ls to you, and you don't think it relates to Sagi Genger?                  15   had a conversation with your ex-husband?
L6          THE COURT: Sustained. It's argumentative.                      16 A       Well, exactly, it was actually when we said, I don't
t7 a Mrs. Genger, you said Bat Paroh is a creative name.                   L7   know if you can call it conversation, but we said --
18 Who picked the name?                                                    18       THE COURT: No. whe.t did you last speak to him?
19 A Whoever opened this account or this company or LLC,                   19       THE WITNESS: wtren we met with Judge Cooper. I
20 whatever it is. I don't know what it really is. But I think             20 don't remember how many months ago it was.
2L it's a very creative name.                                              2t a Other than a settlement court-maudated meeting, when
22 a Did you ever discuss the name with either your son,                   22   was the last time you sat down -- I didn't finish. Let me
23Sagi Genger, or Elana Genger?                                            23   finish.
24 A No.                                                                   24 A        You asked me when was the last tirne I spoke with him.
25 a When you got $200,000 wired into your account from Bat                25 a        Okay. When was the last time you spoke with him?
2   6   Paroh, you didn't question anybody as to where the money came      26 A        I'm telling you, yeah. We don't have conversations.


llin-U-Scripti0                                                  (646) 386-3434                                          (25) Pages 90r - 904
